         Case 4:95-mc-40111-DJ Document 353 Filed 04/27/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA


IN RE:   COURT OPERATIONS                   Case No. 4:95mc40111
         UNDER THE EXIGENT
         CIRCUMSTANCES
         CREATED BY COVID-19
__________________________________________/



                           ADMINISTRATIVE ORDER


    The Centers for Disease Control and Prevention have warned of the threat

represented by the outbreak and spread of coronavirus (COVID-19) in the United

States. The World Health Organization labelled COVID-19 a global pandemic and

the President of the United States and Florida Governor Ron DeSantis have declared

a public health emergency throughout the United States and the State of Florida,

respectively. According to these and other public health experts, social distancing

measures are the most effective way to combat the rapid spread of COVID-19 and

prevent illness.



    In consideration of the serious health crisis facing the nation and the State of

Florida from COVID-19 and in an effort to maintain the orderly administration of

justice, the Court finds it necessary and in the interest of public safety and justice to

take proactive measures to slow the spread of the virus and protect the health and


                                           1
        Case 4:95-mc-40111-DJ Document 353 Filed 04/27/20 Page 2 of 2




safety of litigants, counsel, Court staff, grand jurors, petit jurors, witnesses, and the

public by extending the cancellation of naturalization ceremonies through the end of

May, 2020.



    The Court recognizes that this situation continues to evolve and will issue

additional Administrative Orders as necessary based on recommendations from

other federal and state government and health officials.



    DONE AND ORDERED this 27th day of April, 2020.




                                s/_Mark E. Walker________ __       _______
                                Chief United States District Judge




                                           2
